Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 22, 2018

                                            No. 04-18-00418-CV

 IN RE WOOD GROUP PSN INC., Miller Environmental Services L.L.C., Star Tex Gasoline
  & Oil Distributors Inc., Basic Energy Services Inc., Cameron Inc., Chacho’s Vacuum Service
Inc., Coastal Chemical Co. L.L.C., Flint Energy Services Inc., FTS International Services L.L.C.,
     Helmerich & Payne International Drilling Co., Mission Petroleum Carriers Inc., Murphy
   Exploration & Production Company - USA, Murphy Oil Corporation, Plains All American
   Pipeline L.P., Rose Rock Midstream Field Services L.L.C., Stallion Oilfield Holdings Inc.,
  Stevens Tanker Division L.L.C., Strike L.L.C., Stuart Petroleum Testers Inc., Sunline Energy
               Services Inc., T.D. Trucking L.L.C., and Thomas Petroleum L.L.C.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Irene Rios, Justice

       On June 22, 2018, relators filed a petition for writ of mandamus and an opposed
emergency motion to stay the trial court proceedings. This court believes a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). The respondent and the real party in interest may file a response to the petition for writ
of mandamus in this court no later than July 10, 2018. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

       Relators’ request for a partial stay is GRANTED. With one exception, all proceedings in
the underlying case are STAYED pending final resolution of the petition for writ of mandamus.
However, the June 27, 2018 hearing on Shamrock Energy Corporation’s motion(s) for summary
judgment, any documents filed through that hearing pertaining to the motion(s) for summary
judgment, and the trial court’s ruling on the motion(s) for summary judgment are NOT
STAYED.

           It is so ORDERED on June 22, 2018.


1
  This proceeding arises out of Cause No. 13-05-11980-DCVAJA, styled County of Dimmit v. Murphy Exploration
& Production Co., et al., pending in the 365th Judicial District Court, Dimmit County, Texas, the Honorable Amado
J. Abascal, III presiding.
                                             PER CURIAM




ATTESTED TO: _____________________________
             Keith E. Hottle,
             Clerk of Court